--------------------------------------------------------------------------------

Exhibit 10.14
 
        
SECOND AMENDMENT TO LEASE


This Second Amendment to the certain Lease dated September 23, 2004 as amended
by the First Amendment to Lease dated February 5, 2007 (“Lease”), is made and
entered into upon the 8th day of March, 2010, by and between the parties and
upon the terms and conditions hereinafter set forth.  This Amendment shall serve
to amend only the paragraphs listed below; all other terms and conditions of the
Lease and First Amendment to Lease are hereby confirmed to be in full force and
effect.  This Second Amendment to Lease must be executed by March 15, 2010 or it
will expire and will be of no further effect.
 
Replace the following Sections in Original Lease and First Amendment to Lease
with the following:
 
SECTION 1.2 BASIC DATA.



 
Landlord:
 
Landlord's Address: 
 
 
 
Tenant:   
 
Tenant's Address:    
 
 
Guarantor: 
 
Basic Rent:
Baltic Westborough, LLC
 
c/o The Baltic Group, LLC
2180 Mendon Road, Suite 11
Cumberland, RI  02864
 
Viking Systems, Inc.
 
134 Flanders Road
Westborough, MA
 
NA
 
As per the following schedule:

 

October 1, 2010 through September 30, 2011
$20,486.25 per month or $245,835 per year
October 1, 2011 through September 30, 2013   $20,856.67 per month or $250,388
per year October 1, 2013 through September 30, 2015   
$21,245.00 per month or $254,940 per year 

 
 As the same may be adjusted and/or abated pursuant to Section 12.1.


Base Year:     2010


Premises Rentable Area:  Approximately 18,210 of rentable square feet located on
the 1st floor of the Building.


Tenant’s Proportionate Share: 31.95%, as computed in accordance with the
Percentage Share Computation.
 
Broker:  Landlord and Tenant represent and warrant to the other that it has not
directly or indirectly dealt with any broker with respect to the leasing of the
Building, or had its attention called to the Building by any broker.  Each party
agrees to exonerate and save harmless and indemnify the other against any claims
for a commission by any other broker, person, or firm, with whom such party has
dealt in connection with the execution and delivery of this Lease.

 
 
 

--------------------------------------------------------------------------------

 


ARTICLE XV
OPTIONS TO EXTEND


15.1  
TENANT'S OPTIONS.  (a) Provided that, at the time of such exercise, this Lease
is still in full force and effect without an Event of Default by Tenant and
Tenant occupies at least seventy-five percent (75%) of the Rentable Area of the
Premises for its own business purposes, Tenant shall have the right and option
(the "Third Extension Option") to extend the Term of this Lease for One (1)
extended term of Five (5) years ("Third Extended Term"). The Third Extended Term
shall commence on the day immediately succeeding the expiration date of the
Extended Term, and shall end on the day immediately preceding the third
anniversary of the first day of such Extended Term. Tenant shall exercise its
Third Extension Option for the Third Extended Term by giving written notice to
Landlord of its desire on or before March 31, 2015.  The giving of such notice
by Tenant shall automatically extend the Term of this Lease and an instrument of
renewal will be executed. In the event that Tenant fails to give such notice to
Landlord this Lease shall automatically terminate at the end of the Second
Extended Term, and Tenant shall have no further option to extend the Term of
this Lease. The Third Extended Term shall be on all the terms and conditions of
this Lease, except (i) during any Third Extended Term, the extension provisions
of this Section to the extent already exercised shall not be effective, (ii)
that the Basic Rent in effect for the Third Extended Term shall be based on 95%
of then current lease rates for comparable buildings in the market but in no
case, lower than the most current rent.



Paragraphs 15.1 (b) through (e) shall remain in effect.


ARTICLE XVI

TENANT IMPROVEMENTS
 
Landlord’s Contribution for Tenant Improvements: Landlord shall repaint the
Tenant’s stock room.  It shall be the Tenant’s responsibility to move all
equipment, files, etc. from the impacted areas so as to not impact the work to
be completed.  In addition, Landlord shall make available up to $50,000 for
Tenant’s use to complete renovations and tenant improvements to the
Premises.  Said improvements shall be mutually agreed upon.  The balance of the
Tenant Improvement allowance, as of June 30, 2011, if any, shall be applied as a
credit to the Tenant’s monthly Basic Rent Payment at a rate not greater than
$5,000.00 per month.


It is hereby understood that the above listed paragraphs are the only paragraphs
amended from the Original Lease and First Amendment to Lease.  All other
provisions of the Original Lease and First Amendment to Lease unless amended
hereby, are hereby confirmed to remain in full force and effect.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Second Amendment to the
Office Building Lease on the date first set forth above.
 
 

WITNESS:  Baltic Westborough, LLC      _________________________________ 
By:  /s/ Irene A. Schmitt                                                     
Irene A. Schmitt, Managing Partner   The Baltic Group, LLC         WITNESS: 
Viking Systems, Inc.      _________________________________  By:  /s/ Jed
Kennedy                                                            Jed Kennedy 
  President and CEO

 
 
 
 
 
 
 
 
 

 
 
3

--------------------------------------------------------------------------------

 